Name: Commission Implementing Decision (EU) 2017/1840 of 9 October 2017 amending Decision 2008/866/EC, on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (notified under document C(2017) 6719) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international trade;  America;  health;  fisheries;  trade;  deterioration of the environment
 Date Published: 2017-10-11

 11.10.2017 EN Official Journal of the European Union L 261/24 COMMISSION IMPLEMENTING DECISION (EU) 2017/1840 of 9 October 2017 amending Decision 2008/866/EC, on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (notified under document C(2017) 6719) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food and feed in general, and food and feed safety in particular, at Union and national level. It provides for emergency measures where it is evident that food or feed imported from a third country is likely to constitute a serious risk to human health, animal health or the environment, and that such risk cannot be contained satisfactorily by means of measures taken by the Member State(s) concerned. (2) Commission Decision 2008/866/EC (2) was adopted following an outbreak of Hepatitis A in humans related to the consumption of bivalve molluscs imported from Peru that were contaminated with Hepatitis A virus. That Decision, establishing emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, initially was to be applied until 31 March 2009. (3) The Peruvian competent authority was requested to provide satisfactory guarantees to ensure that the shortcomings identified in relation to the monitoring system for virus detection in live bivalve molluscs were corrected. In the meantime, the emergency measures had to be extended until the effectiveness of the corrective actions was demonstrated. To date, the period of application of the Decision has been extended several times, being the last time extended until 30 November 2017 by Commission Implementing Decision (EU) 2015/2022 (3). (4) In order to verify if the last guarantees provided by the Peruvian competent authority are effective and sufficient to lift the emergency measures, an audit by the Commission Services was scheduled for May 2017. However, due to the serious climatic events linked to the weather phenomenon of el niÃ ±o, which affected Peru in March and April 2017 and to the impact that these events had on the production of bivalve molluscs in Peru, the audit was postponed to September 2017. (5) The period of application of Decision 2008/866/EC should therefore be amended accordingly. The extension of the period of application of Decision 2008/866/EC could be revised depending on the results of the audit by the Commission Services. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2008/866/EC, the date 30 November 2017 is replaced by the date 30 November 2018. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 October 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Decision 2008/866/EC of 12 November 2008 on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption (OJ L 307, 18.11.2008, p. 9). (3) Commission Implementing Decision (EU) 2015/2022 of 10 November 2015 amending Decision 2008/866/EC, on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (OJ L 295, 12.11.2015, p. 45).